Citation Nr: 1126793	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2007 by the VARO in Waco, Texas, granting service connection for bilateral hearing loss and tinnitus and assigning 30 percent and 10 percent evaluations, respectively, effective from September 28, 2006.  

In his substantive appeal, received by the RO in May 2008, the Veteran requested a hearing before the Board, sitting at the RO.  That request was withdrawn in writing by the Veteran in statements received by the RO in August 2008.  No other request for a hearing remains pending.  

Additional documentary evidence was received by VA in June 2010 and was accompanied by a written waiver for its initial consideration by the RO.  

The issue of the Veteran's entitlement to an initial rating in excess of 30 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum schedular evaluation possible for bilateral tinnitus.  

2.  The schedular criteria are adequate to rate the extent of the Veteran's bilateral tinnitus and otherwise adequately compensate him for the level of impairment demonstrated.  






CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's letter, dated in November 2006, to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA notice was provided to the appellant in connection with his original claim for service connection for tinnitus at a point in time prior to entry of the RO's initial rating decision in May 2007, in accord with Pelegrini.  Moreover, the claim for initial rating herein on appeal is a downstream issue from that of service connection and further VCAA notice as to downstream matters is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 25180 (2004).  It appears that the Court of Appeals for Veterans Claims (Court) has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the Veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (as to a claim for an earlier effective date that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."  In light of the foregoing, and in the absence of any allegation of prejudice by or on behalf of the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided affected the essential fairness of the adjudication, with resulting prejudice to the Veteran.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The record indicates that the Veteran has been provided multiple VA examinations in order to evaluate the nature and severity of the disorder at issue.  The reports from these examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented.  As such, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has substantially satisfied its duties to notify and assist under the governing law and regulation.



Merits of the Claim for Initial Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

By its rating decision of May 2007, the RO granted service connection for bilateral tinnitus and assigned an initial rating of 10 percent therefor under 38 C.F.R. § 4.87, DC 6260, effective from September 28, 2006.  Inasmuch as the Veteran timely appealed the RO's initial rating action, the only issue now before the Board is the question of whether an initial or staged rating in excess of 10 percent for bilateral tinnitus is warranted on and after September 28, 2006, under DC 6260.  Fenderson, supra.

Tinnitus is evaluated under DC 6260, which provides a maximum schedular rating of 10 percent for recurrent tinnitus.  Following the criteria, Note (2) states: "Assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

In this case, the Veteran is already in receipt of the maximum schedular evaluation assignable for bilateral tinnitus and, thus, there is no basis for any increase in the schedular evaluation to be assigned.  He does, however, indicate that his impaired hearing, caused by both hearing loss and tinnitus, interferes with his ability to understand what his supervisors and co-workers are attempting to communicate to him while working on ladders and from what direction loud noises are originating.  Such allegations reasonably raise the issue of entitlement to an extraschedular evaluation of increased disability.  

To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the VA's Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set for in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Veteran's bilateral tinnitus during the period in question is shown to be manifested primarily by intermittent ringing in the ears.  The rating criteria specifically contemplate such symptomatology and afford a rating of 10 percent on that basis.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability demonstrated throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating, is, therefore, adequate.  Notice, too, is taken that the Veteran when examined by VA in April 2007 denied that his tinnitus was interfering with his daily activities or sleep and it was noted that his then-current work as a truck driver was not significantly affected by his bilateral tinnitus.  In the absence of exceptional factors associated with the disability in question, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In all, an initial rating in excess of 10 percent for bilateral tinnitus is not for assignment at any point from September 28, 2006, to the present.  Fenderson, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an initial rating in excess of 10 percent for bilateral tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An initial rating in excess of 10 percent for bilateral tinnitus is denied.  


REMAND

By this appeal, the Veteran also seeks entitlement to an initial rating in excess of 30 percent for bilateral hearing loss, arguing that the 30 percent schedular evaluation is inadequate to compensate him for severe hearing loss of both ears.  In support of his argument, he submits a copy of a private audiological examination in June 2010, with results of audiological testing revealing normal hearing sensitivity of the left ear sloping precipitously to a severe sensorineural hearing loss (2000 through 4000 Hertz) and returning to normal at 8000 Hertz.  Regarding the right ear, testing was noted to identify a severe sensorineural hearing loss.  

Review of the additional medical report of June 2010 identifies conclusions that there is severe hearing loss at some Hertz levels of the left ear and, apparently, at all Hertz levels of the right ear.  However, the actual decibel losses at each applicable Hertz level are not indicated, nor are the percentages with respect to the Maryland CNC testing for speech discrimination.  In view of the June 2010 examiner's conclusions that severe sensorineural hearing loss is indicated, and because it represents a change for the worse from that demonstrated on a VA examination in April 2007, when audio testing was consistent with a moderate high frequency loss at and above 2000 Hertz through 8000 Hertz, remand to obtain the actual test results obtained in June 2010 and to permit the Veteran to undergo further VA audiometric testing is required.


Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  After obtaining authorization from the Veteran, obtain all pertinent records from UMC Health System, Medical Office Plaza, 3502 9th Street, Suite 410, Lubbock, Texas 79415, including but not limited to a complete record of audiological testing, inclusive of decibels losses at each applicable Hertz level of each ear and the speech discrimination percentage for each ear, undertaken on June 2, 2010, by A.J. Peckham, M.S., CCC-A, for inclusion in the Veteran's VA claims folder.  

2. Obtain all pertinent VA treatment records, not already on file, which were compiled since February 2008, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA audiological examination in order to assess the nature and severity of his bilateral hearing loss.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case and the report of such examination should indicate that the claims folder was made available and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing deemed necessary.  The examiner should obtain decibel readings at frequencies of 1000, 2000, 3000, and 4000 Hertz as well as indicate word recognition scores using the Maryland CNC word list.  Lastly, the examiner should comment on any additional limitation caused by the Veteran's hearing loss.

4.  After ensuring that all requested development has been completed in accordance with the instructions noted above, the claim for an initial rating in excess of 30 percent for bilateral hearing loss should be readjudicated.  If any benefit sought by this appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time in which to respond, before returning the claims folder to the Board for final review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this remand is to obtain additional evidentiary development and to preserve the Veteran's due process rights.  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


